Marston, J.
Delator applied for a mandamus commanding the respondent to approve'the administrator’s bond in the matter of the estate of Miriam Harris executed by relator as principal and Pathbun and Burch as sureties, and filed in said court November 23, 1880, and to issue to the relator letters of administration in the matter of said estate.
In obedience to an order to show cause, the respondent makes return, denying upon information and belief the responsibility of the principal and sureties mentioned, and that he had previously informed the relator that he, the judge, should require the sureties to justify on oath, unless they were known to the court, and especially if either of them resided out of the county of Ottawa. The principal and sureties resided in Kent.
Many things are set forth in the petition and answer wholly foreign to the matter at issue; the simple question being whether the respondent should be directed to approve the bond of November 23d and issue letters to relator.
That the probate judge should exercise a sound discretion in passing upon the question as to the sufficiency of bonds submitted to him for approval is evident. And he may in the exercise of such discretion require the sureties to justify *319as to tbeir pecuniary responsibility, and certainly should do so, where unknown to him or where he has any doubts as to their financial standing. He has no right to act arbitrarily in the matter and refuse to approve a bond about which no reasonable doubt could exist, and in the absence of a clear showing to the contrary we cannot presume that lie would do so. In this case the answer satisfies us that the judge acted properly. Had the sureties appeared and justified, it might appear therefrom that the bond should have been approved. It could only be in a case involving an abuse of discretion that this court would interfere.
The writ must be denied.
Cooley and Campbell, JM. concurred.